Exhibit 10.61

 

LOGO [g660135g0220063219608.jpg]

Michael B. Polk

Chief Executive Officer

November 21, 2018

Chris Peterson

Via email

Dear Chris,

I am very pleased to offer you the position of Chief Financial Officer for
Newell Brands (“Newell” or the “Company”). Your employment will commence on
December 3, 2018 (the “Employment Commencement Date” or “ECD”). Your starting
salary will be $33,333.33 per pay period (paid semi-monthly), or $800,000 if
annualized. This position will be located in our Hoboken, NJ office and will
report to me. We believe you will thrive in our organization, and we can help
you achieve your professional goals. Additional offer details are outlined
below:

 

  •  

Management Bonus Plan: You will be eligible to participate in our Management
Bonus Plan. Your target bonus is 100% of annual earned base pay. Payout targets
and bonus criteria are reviewed each year and may change from time to time.

 

  •  

Leadership Equity Award Program (LEAP): Subject to the approval of the
Organizational Development & Compensation Committee of the Company’s Board of
Directors and the terms of the Leadership Equity Award Program (LEAP) plan, you
will be eligible to participate in the LEAP program with a target award of 375%
of your annual base salary. The main award date is generally February, and you
will be eligible at the next main award. Actual grants may vary from target
based on individual and company performance.

 

  •  

Employment Transition Award: In consideration for starting this role, and
subject to the approval of the Organizational Development & Compensation
Committee of the Company’s Board of Directors and the terms of the Newell
incentive plan, as a transition award you will be granted restricted stock units
with a grant value of $2,700,000 (based on the closing price of the Company’s
common stock on the trading day immediately prior to the date of grant), upon
your start date. The restricted stock award will be time-based restricted stock
units vesting one-half per year for two years from award date.

 

  •  

Benefits: You will be eligible to participate in Newell Brands’ U.S. benefits
program as outlined in the Company’s “Benefits Overview” document. If you elect
to participate, your benefits will be effective on your hire date, provided you
enroll within 30 days of your hire date.

 

  •  

Supplemental Employee Savings Plan (“Supplemental ESP”): You are eligible to
participate in a non-qualified plan under federal tax law and IRS regulations
that allows eligible employees to save for the future, above and beyond the
limits in place for their 401(k) plan. An enrollment period occurs in late fall
of each year, so you can elect deferrals for the next year. You will receive
more information when the enrollment period is open.



--------------------------------------------------------------------------------

  •  

Flexible Perquisites Program: You also will be eligible to participate in Newell
Brands’ executive benefits, including the Flexible Perquisites Program. The
Flexible Perquisites Program provides you with an annual cash allowance that may
be used for such items as car, insurance, automobile maintenance, income tax
preparation services, estate planning services, financial planning services,
etc. This annual cash allowance will be in the amount of $21,638. Additionally,
you are eligible for an annual comprehensive executive physical through one of
the Company’s preferred U.S. regional medical facilities.

 

  •  

Vacation: You are eligible to accrue 2.08 days per month (equal to five weeks
per year) of paid vacation. During your first year of employment, vacation time
is pro-rated based on the quarter of hire and administered pursuant to the
Vacation Policy.

 

  •  

Holidays: Newell Brands offers a number of Company holidays, which may also
include floating holidays. Specific holidays and/or the availability of floating
holidays will be determined by the applicable Holiday Policy for your location.

 

  •  

Relocation Assistance: You are eligible for the Company’s Executive Relocation
Program. Your move will be managed through a relocation assistance provider
designated by the Company. Benefits offered through the relocation program will
be detailed in a separate document and provided pursuant to the applicable
policy governing relocation assistance. In order to be eligible for relocation
assistance benefits, you will be required to sign a separate relocation program
repayment agreement before initiation of the benefits. As part of accepting this
offer, and as further detailed in the applicable program documents, you
acknowledge that you will be responsible for reimbursing 100 percent of all
relocation expenses incurred on your behalf if you leave Newell Brands within
twelve months of your relocation date, which is defined as the date your move
has been initiated with the relocation provider; you will be responsible for
reimbursing 50 percent of expenses incurred if you leave within 13 to 24 months
of your relocation date.

 

  •  

Employment Security Agreement: You will also be entitled to an employment
security agreement which provides certain benefits and protections upon a Change
in Control of the Company (as defined by the terms of the agreement).*

Post-Termination*:

If your employment is terminated by the Company for any reason other than Good
Cause (defined below), you shall be entitled to the following compensation and
benefits:

 

  •  

Severance pay in a total amount calculated pursuant the US Newell Severance
Plan, in effect on the date of your termination, that applies to executives at
your level (“Severance Plan”), presently providing 52 weeks of weekly base
compensation thereunder, subject to applicable limitation as to amount under the
Severance Plan, which severance will be payable in a lump sum no later than 60
days after your termination date (provided that if such 60-day period begins in
one calendar year and ends in a second calendar year, such payment shall be made
in the second calendar year). This severance offer also includes any other
benefits in the Severance Plan that run concurrently with severance pay under
the Severance Plan, which may include a COBRA subsidy and outplacement services.

 

  •  

Your Management Bonus prorated by a fraction, the numerator of which is the
number of days in the fiscal year in which your date of termination occurs
through your date of termination and the denominator of which is three hundred
sixty-five (365). This partial bonus payment will not be subject to

 

2



--------------------------------------------------------------------------------

 

any individual performance modifier but will be paid out on the basis of actual
corporate performance levels; provided that the Committee may exercise negative
discretion to reduce the amount payable to a target payout level, where the
payout based upon achievement of actual performance levels exceeds the target
payout, or to reduce the award in a manner commensurate with any reduction to
all similarly situated employees. This partial bonus will be paid at the same
time as Management Bonuses are paid to active Company employees, no later than
March 15th of the following year.

 

  •  

All unvested LEAP awards shall forfeit except for a pro rata portion of those
LEAP awards which would have otherwise vested during the 3-year period after
your termination date (subject to the satisfaction of any applicable performance
conditions). The portion of your unvested LEAP awards which shall be permitted
to vest as if you remained employed during that 3-year period shall be
calculated on a pro rata basis for each individual award to reflect the number
of days between the grant date and your termination date relative to the total
number of days constituting the vesting period of such award.

 

  •  

Any unvested RSUs provided as part of your Employment Transition award will
continue to vest according to the original vesting dates, as if you remained
employed (subject to the approval of the Organizational Development &
Compensation Committee of the Company’s Board of Directors).

 

  •  

“Good Cause” is defined as failure or refusal to follow a lawful order of the
Board of Directors, Newell’s senior management or your direct supervisor;
misconduct; and/or violating Newell policy or its Code of Conduct & Ethics.

 

  •  

You will be required to sign a reasonable separation agreement (including
confidentiality, non-solicitation and non-competition obligations) and release
of claims provided to you by Newell in order for you to receive the foregoing
severance items.

 

  •  

These provisions are in lieu of any payments or benefits under any US or other
severance pay plan, statute or regulation.

 

  •  

Notwithstanding anything else set forth herein to the contrary, in the event you
are actually entitled to receive benefits following a termination of your
employment under your Employment Security Agreement as a result of the
occurrence of a Change in Control (as defined therein) prior to your
termination, you will not be entitled to receive severance benefits pursuant to
this letter agreement, and your severance benefits will be governed exclusively
by the terms of your Employment Security Agreement, unless you elect to receive
severance benefits under the terms of this letter and waive any benefits to
which you are entitled under the Employment Security Agreement.

 

  •  

You will be solely responsible for any associated tax filings and payment of
taxes associated with your employment, without any gross-up or additional
compensation from the Company (except as otherwise provided in the Company’s
relocation policy), provided that the Company will withhold taxes at what it
determines to be appropriate rates and in what it determines to be appropriate
jurisdictions based on the information available to the Company.

 

  •  

Payments and benefits provided under this letter are intended to be exempt from,
or comply with, Section 409A of the Internal Revenue Code, which is the law that
regulates severance pay. This offer letter shall be construed, administered, and
governed in a manner that affects such intent, and Newell shall not take any
action that would be inconsistent with such intent. Without limiting the
foregoing, the payments and benefits provided under this letter may not be
deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of additional tax under Code Section 409A. Although
Newell shall use its best efforts to avoid the imposition of taxation, interest
and penalties under

 

3



--------------------------------------------------------------------------------

 

Code Section 409A, the tax treatment of the benefits provided under this letter
is not warranted or guaranteed. Neither the Company nor its affiliates nor its
or their directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by you or any other
taxpayer as a result of this letter.

 

  •  

This offer of employment is contingent upon successful completion of a
background check prior to your start date and upon your execution of various
Company documents, including a confidentiality and non-solicitation agreement
and agreeing to abide by the Newell Brands Code of Conduct.

 

*

While this letter describes our intent related to post-termination benefits, in
the event the Company adopts an executive severance plan covering employees at
your level, you agree that such amended plan will supersede the benefits
described in this letter and/or in your Employment Security Agreement, as
applicable, if adopted.

Chris, we are confident your skills and experience will be a tremendous benefit
to Newell Brands. We are very excited about the potential to have your
experience in the organization and sincerely hope you decide to join our team.
This is a significant opportunity, and we are certain you can and will make a
difference.

Sincerely,

 

/s/ Michael B. Polk Michael B. Polk President and Chief Executive Officer

 

4